EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Omar Galiano on 5/19/2021.

The application has been amended as follows: 
Claim 1.  A driver assistance system for at least semi-automatically coupling a two-track motor vehicle to a trailer, said system being configured to undertake in automated fashion transverse and/or longitudinal guidance of the motor vehicle reversing toward the trailer via evaluation of signals of a vehicle-internal reversing camera, the system comprising:
an electronic control unit of the motor vehicle, the electronic control unit being operatively configured to:
be activated by a portable electronic mobile radio unit when said portable electronic mobile radio unit transmits signals of a vehicle-external camera; 
detect the signals of [[a]]the vehicle-external camera of the portable electronic mobile radio unit,
convert the detected signals into a data form of the signals of the vehicle-internal reversing camera.

Claim 3 is canceled.  

Claim 5.  An apparatus of a motor vehicle, comprising: 
an electronic control unit, which executes a program to:
receive signals from a vehicle-external camera of a portable electronic mobile radio unit;
convert the received signals into a data form of signals of a vehicle-internal reversing camera; and
use the data form of the converted signals to undertake in automated fashion a transverse and/or longitudinal guidance of the motor vehicle reversing toward a trailer, wherein
the electronic control unit is configured to be activated by the portable electronic mobile radio unit when said portable electronic mobile radio unit transmits the signals of the vehicle-external camera.  

Claim 6.  A method for at least semi-automatically coupling a two-track motor vehicle to a trailer, the motor vehicle having a driver assistance system configured to undertake in an automated fashion transverse and/or longitudinal guidance of the motor vehicle reversing toward the trailer by evaluating signals of a vehicle-internal reversing camera, the method comprising the acts of:
 when said portable electronic mobile radio unit transmits signals of a vehicle-external camera;
receiving, in the electronic control unit of the motor vehicle, the signals from [[a]]the vehicle-external camera of [[a]]the portable electronic mobile radio unit;
converting the received signals into a data form of the signals of the vehicle-internal reversing camera; and
using the data form of the converted signals to undertake in the automated fashion the transverse and/or longitudinal guidance of the motor vehicle reversing toward the trailer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SPENCER D PATTON/Primary Examiner, Art Unit 3664